TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
NO. 03-
01-00490-CV


 
 



Cowen Holdings Liquidating Trust, Appellant


v.


Maytag Corporation, Appellee






FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 12,027, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING 



	The parties filed a joint motion to dismiss this appeal.  We grant the motion and
dismiss the appeal.



  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Joint Motion
Filed:   March 14, 2002
Do Not Publish